Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, the prior art does not show the limitations of “a gateway configured to: receive a packet address of a packet; locate the endpoint, wherein the endpoint is associated with the packet based on destination address information in the packet; issuing, by the gateway, an RDMA read request to the endpoint to retrieve the packet made, wherein the packet is available in a slot in the ring at the endpoint; temporarily storing the packet at the gateway; and issuing, by the gateway, an RDMA write request to indicate that the slot can be reused.”
With respect to independent claim 8, the prior art does not show the limitations of “cause the gateway to: receive a notification from an endpoint regarding a packet made available in a ring associated with the endpoint; access the ring with an RDMA read request; retrieve the packet made available in the ring; and forward the packet on an external network.”
With respect to independent claim 19, the prior art does not show the limitations of “cause the gateway to: … locate an endpoint associated with the packet based on destination address information in the packet; issue an RDMA read request to the endpoint to retrieve the packet made available in a slot in a ring at the endpoint; temporarily store the packet at the gateway; and issue an RDMA write request to indicate that the slot can be reused.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GLENN A. AUVE/Primary Examiner, Art Unit 2186